
	

113 HRES 626 IH: Supporting the goals and ideals of “National Nonviolence Week” to raise awareness of youth violence in the United States.
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 626
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Lewis (for himself, Ms. Bordallo, Mr. Butterfield, Mr. Carson of Indiana, Mr. Conyers, Mr. Danny K. Davis of Illinois, Mr. Farr, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings of Florida, Mr. Honda, Ms. Jackson Lee, Ms. Kelly of Illinois, Ms. Lee of California, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Norton, Mr. Payne, Mr. Pocan, Mr. Polis, Mr. Rangel, Mr. Richmond, Mr. Rush, Mr. Sablan, Mr. Scott of Virginia, Ms. Wilson of Florida, and Mr. Cohen) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of National Nonviolence Week to raise awareness of youth violence in the United States.
	
	
		Whereas the Sojourn to the Past program annually takes high school students to the historic
			 locations of the civil rights movement, teaching them how nonviolence
			 protest mitigated discrimination, violence, hatred, bigotry, and inequity
			 in schools and communities;
		Whereas the goal of the Sojourn to the Past program, created by Jeff Steinberg, is to inspire
			 students to become civic leaders with a duty and ability to unite people
			 in their communities in equality and justice, through knowledge,
			 understanding, and compassion;
		Whereas, in 2009, a small group of Youngstown, Ohio, high school students who experienced Sojourn
			 to the Past, a 10-day journey to the civil rights sites in the Southern
			 United States, created activities for a nonviolence week for the city high
			 schools;
		Whereas Mrs. Penny Wells, a social studies teacher in the Youngstown, Ohio, school district aligned
			 the Sojourn to the Past program to Ohio State standards and the school
			 district pacing guides;
		Whereas the Sojourn to the Past program offers an independent study program credit for Sojourn to
			 the Past participants in support of Mrs. Wells' effort;
		Whereas, at the request of school superintendent Dr. Wendy Webb, the Youngstown Sojourn students
			 implemented Nonviolence Week in all the Youngstown schools during the
			 first week of October 2009;
		Whereas these Youngstown Sojourn students received a declaration from Mayor Jay Williams declaring
			 the first week in October 2009 as Nonviolence Week;
		Whereas the 2010 Youngstown Sojourn to the Past students successfully petitioned the Youngstown
			 School Board, the Youngstown City Council, and the Youngstown State
			 University trustees to declare the first week in October each year to be
			 Nonviolence Week;
		Whereas the Sojourn to the Past program has afforded participating students an experience that is
			 far reaching and life changing and serves as a catalyst for their becoming
			 activists in applying nonviolence principles throughout their lives;
		Whereas according to the Department of Education, nearly 74 percent of public schools in the United
			 States recorded one or more violent incidents of crime that occurred at
			 school in 2009–2010;
		Whereas most victims of school violence are first exposed as early as middle school;
		Whereas hostility toward homosexuality and gender nonconformity continues to plague gay, lesbian,
			 bisexual, and transgender youth and adults in United States schools;
		Whereas according to the Centers for Disease Control and Prevention (CDC), youth violence results
			 in considerable physical, social, and economic consequences;
		Whereas according to the CDC, in 2011, more than 707,000 young people were treated in emergency
			 room departments for injuries sustained from physical assaults;
		Whereas according to the CDC, roughly 20 percent of high school students reported being bullied at
			 school in 2010;
		Whereas the United States child homicide rate, for children less than 15 years of age, is 5 times
			 greater than the combined rate of 25 other industrialized countries; and
		Whereas the principle of nonviolence has been a core philosophy of many successful social change
			 movements: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of National Nonviolence Week to raise awareness of youth violence in the United States; and
			(2)encourages the people of the United States, State and local officials, middle schools and high
			 schools, law enforcement agencies, and other interested groups to observe
			 National Nonviolence Week with appropriate programs and activities that
			 promote awareness and prevention of youth violence.
			
